446 F.2d 1399
UNITED STATES of America, Plaintiff-Appellee,v.Thomas Johnson SEAY, Defendant-Appellant.
No. 71-1629 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
Aug. 25, 1971.

Harry Wilters, Jr., Bay Minette, Ala.  (Court-appointed), for defendant-appellant.
Irwin W. Coleman, Jr., Asst. U.S. Atty., C. S. White-Spunner, Jr., U.S. Atty., Mobile, Ala., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Alabama, Virgil Pittman, Judge.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
Responding to the mandate of this court on a prior appeal, United States v. Seay, 432 F.2d 395 (5th Cir. 1970), the District Court has conducted an evidentiary hearing and entered findings of fact as to the knowledge possessed by the Mobile, Alabama, police at the time they booked Seay for vagrancy and took his fingerprints, and has concluded that there was probable cause for the said arrest.  The record in this court has been supplemented by these additional proceedings and findings.


2
We have reviewed the supplemental record.  The findings of the District Court are not plainly erroneous.  They are affirmed, with the consequence that the conviction of Seay, held on the prior appeal to be otherwise subject to affirmance, must be, and hereby is, affirmed.


3
---------------



* Rule 18, 5th Cir.;  See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I.